Title: To Alexander Hamilton from James Wilkinson, 30 October 1799
From: Wilkinson, James
To: Hamilton, Alexander


          
            Sir
            N York Oct: 30th. 1799
          
          I have the Honor to inclose you an invoice of Medicine & Hospital Stores, intended for the use of the Troops on the Mississippi & Mobile Rivers, which may I hope be purchased & shiped on the Vessel, which — the ordnance & Military Stores, for the sake of Oconomy, dispatch, & accommodation; I am the more particular in this instance, because the Season has been remarkably sickly on our South Western borders, and by my latest advice from the Mobile & Natchez, I find our Medicines & Stores, had either miscarried by the way, or had been expended, and that our sick were suffering
          With high consideration & respect I am sir Yr. Mo. Obe. Set
          
            Ja: Wilkinson
          
          Major General Hamilton
        